ITEMID: 001-90965
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ECONOMOU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 7. The applicant was born in 1943 and lives in Nicosia.
8. The applicant first stated that he was the owner of a fully furnished house in the District of Kyrenia. However, in his observations of 27 October 1999 he listed his properties as follows:
(a) Ayios Amvrosios, registration no. 13094, plot no. 33/2, sheet/plan XIII/31.E.1, field with various trees, area: 15,340 sq. m;
(b) Ayios Amvrosios, registration no. 8648, plot no. 512, sheet/plan XIII/27.E.1&E.2 and XIII/28.W.1&W.2, inaccessible hilly field, area: 19,735 sq. m;
(c) Ayios Amvrosios, registration no. 4923, plot no. 135, sheet/plan XIII/22.W.1, inaccessible field with olive trees, area: 3,345 sq. m;
(d) Ayios Amvrosios, registration no. 8277, plot no. 343, sheet/plan XII/27.E.1, field with small former farmhouse and stables, area: 370 sq. m;
(e) Ayios Amvrosios, registration no. 13131, plot nos. 400 and 401/1, sheet/plan XIII/27.E.1, inaccessible field with nine olive trees, area: 1,254 sq. m.
9. An expert appointed by the applicant conducted researches in the Famagusta lands registers and obtained the above registration numbers and references. In support of his claim of ownership, the applicant submitted a survey map on which his properties were marked in yellow.
10. Moreover, in an affidavit of 22 October 1999 the applicant stated that from the time he was born he had lived with his parents in their home in Ayios Amvrosios. When he got married in July 1973 he moved to his wife’s house in Aglandja, a village which had never been occupied by Turkish military forces. After his marriage, the applicant used to spend weekends and holidays in Ayios Amvrosios.
11. As a result of the 1974 Turkish military intervention the applicant had been deprived of his property rights, his properties being located in the area which was under the occupation and overall control of the Turkish military authorities. The latter had prevented him from having access to and using his property and his parents’ house located in Ayios Amvrosios. Moreover, the applicant stated that his house had been occupied by officers and/or other members of the Turkish military forces.
12. On 9 December 1990 the applicant made an attempt to return to his property in Ayios Amvrosios by participating in a convoy of cars of fellow refugees from the same district wishing to return home during a peaceful march towards their villages.
13. The applicant and his fellow refugees, who had informed the Commander of the United Nations (UN) forces in Cyprus of their intention, stopped at the checkpoint in the “buffer zone”, on the main road linking Nicosia with Ayios Amvrosios and Kyrenia. There, they asked the UN officer on duty to be allowed to return to their homes, property and villages. They requested the officer to transmit to the Turkish military authorities their demand to return to their homes. The officer announced to them that the Turkish military authorities had refused their request.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
